The Court of Appeals of Maryland, having considered the Joint Petition for Disbarment by Consent filed by Petitioner, the Attorney Grievance Commission of Maryland, and Respondent, Patrick M. Moran, it is this 16th day of June, 2017;
ORDERED, that Patrick M. Moran, be, and he is hereby, disbarred, effective immediately, from the further practice of law in the State of Maryland for violating Maryland Attorneys' Rules of Professional Conduct 19-308.4(b) and (d), and it is further
ORDERED, that the Clerk of this Court shall strike the name of Patrick M. Moran from the register of attorneys, and pursuant to Maryland Rule 19-761, shall certify the fact to the Trustees of the Client Protection *248Fund and the clerks of all judicial tribunals in the State.